Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 11, 13-16, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boa et al (US 2018/0188355 A1).

Regarding claim 1, Boa et al discloses a lidar system (Fig. 3) comprising:
one or more light sources (220, para 56, line 3) configured to generate a first beam of light (para 56, 212B) and a second beam of light (para 57, 213B);
a scanner (102 polyhedron, 112 concave reflector) configured to scan the first and second beams of light across a field of regard of the lidar system, the scanner comprising:
a rotatable polygon mirror (102) comprising a plurality of reflective surfaces angularly offset from one another along a periphery of the polygon mirror, the reflective surfaces configured to reflect the first and second beams of light to produce a series of scan lines (312A, 312B)  as the polygon mirror rotates (para 69, lines 4-5); and
a pivotable scan mirror (112) configured to (i) reflect the first and second beams of light (see lights reflected off from 112 surfaces) and (ii) pivot to distribute the scan lines across the field of regard (para 69, lines 6-15); and 

a receiver (230A, 230B and para 56) configured to detect the first beam of light and the second beam of light scattered by one or more remote targets, wherein the receiver comprises:
a first detector (230A) configured to detect the first beam of scattered light, and
a second detector (230B) configured to detect the second beam of scattered light.

Regarding claim 3, the lidar system of Claim 1, wherein the first and second beams of light are directed to the polygon mirror so that, as the polygon mirror rotates, the first and second beams of light are reflected by different reflective surfaces of the polygon mirror (see the lights 212B, 213B hit on different reflective surfaces in Fig. 3).

Regarding claim 7, the lidar system of Claim 1, wherein the first and second beams of light are directed (i) from the one or more light sources (220) to the polygon mirror (102) and (i) then from the polygon mirror (102) to the scan mirror (112), wherein the scan mirror (112) directs the first and second beams of light (312A, 312B) to the field of regard of the lidar system (see Fig. 3).

Regarding claim 8, the lidar system of Claim 7, wherein the first and second beams of scattered light travel in an opposite direction with respect to the first and second beams of light, wherein the first and second beams of scattered light (para 113, scattered/reflected by an object in the FOV and to being received by the detector of the LiDAR system) are directed (i) from the scan mirror (112) to the polygon mirror (102) and (ii) then from the polygon mirror (102) to the receiver (230A and 230B).

Regarding claim 11, the lidar system of Claim 1, wherein:
the first and second beams of light have a particular spatial or angular offset; and the first and second beams of scattered light have a corresponding spatial or angular offset (para 113).

Regarding claim 13, the lidar system of Claim 1, wherein the scanner (102 and 112) is configured to scan the first and second beams of light across the field of regard synchronously, wherein the first and second beams of light are scanned across the field of regard at approximately equal scanning rates (see para 69).

Regarding claim 14, the lidar system of Claim 1, further comprising a controller configured to modify a drive signal for a motor of the scan mirror to adjust distances between the scan lines (para 41).

Regarding claim 15, the lidar system of Claim 1, wherein a width of a reflective surface of the scan mirror (112) is greater than a width of each of the reflective surfaces of the polygon mirror (102, see Fig. 3).

Regarding claim 16, the lidar system of Claim 1, further comprising a lens (Fig. 3, 224A and 224B) configured to focus the first and second beams of scattered light onto the first and second detectors (230A and 230B), respectively.

Regarding claim 21, the lidar system of Claim 1, wherein: the polygon mirror further comprises one or more tabs configured to pass through a stationary photo-interrupter as the polygon mirror rotates, wherein the photo-interrupter is configured to provide data to a controller indicating a rotational speed of the polygon mirror; and the controller is configured to provide a control signal to a motor of the polygon mirror to regulate, stabilize, or adjust the rotational speed of the polygon mirror (paras 63, 64, 68, 69).

Regarding claim 22, the lidar system of Claim 1, further comprising a baffle or shroud that partially surrounds or encloses the polygon mirror (112 encloses 102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al.

Regarding claim 2, the prior art discloses the claimed invention except for wherein the first and second beams of light are directed to the polygon mirror so that the first and second beams of light are both reflected by one reflective surface at a time as the polygon mirror rotates.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to have the first and second beams of light to be directed to the polygon mirror so that the first and second beams of light are both reflected by one reflective surface at a time as the polygon mirror rotates in order to make the system more compact.

Regarding claim 17, the prior art discloses the claimed invention except for wherein the first and second detectors are separated by a distance of 0.5 mm to 2 mm.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to have the first and second detectors to be separated by a distance of 0.5 mm to 2 mm as being motivated to miniaturize the LiDAR system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d, 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 19, the prior art discloses the claimed invention except for wherein each of the first and second beams of light comprises pulses of light, wherein each pulse of light has (i) a wavelength between 1400 nm and 1600 nm, (ii) a pulse duration between 1 nanosecond and 20 nanoseconds, and (iii) a pulse energy between 0.1 microjoules and 100 microjoules.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to have the first and second beams of light comprising pulses of light, wherein each pulse of light has (i) a wavelength between 1400 nm and 1600 nm, (ii) a pulse duration between 1 nanosecond and 20 nanoseconds, and (iii) a pulse energy between 0.1 microjoules and 100 microjoules as being motivated to provide high quality light, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d, 272, 205 USPQ 215 (CCPA 1980).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bao et al in view of LaChapelle et al (US 2018/0284277 A1) .
Bao et al discloses the claimed invention as set forth above except for wherein the one or more light sources comprise a laser diode that is current-modulated to produce optical pulses, wherein the laser diode is followed by one or more optical-amplification stages.
LaChapelle et al discloses the one or more light sources comprise a laser diode that is current-modulated to produce optical pulses, wherein the laser diode is followed by one or more optical-amplification stages (paras 52 and 53).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the one or more light sources to comprise a laser diode that is current-modulated to produce optical pulses, wherein the laser diode is followed by one or more optical-amplification stages as taught by LaChapelle et al for the purpose of providing an enhanced light beam to result in high quality returned image.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al in view of Nakamura et al (US5,692,287).
Bao et al discloses the claimed invention as set forth above except for the rotatable polygon mirror comprises a block that is made from glass, plastic, polycarbonate, metal, carbon fiber, or ceramic or the block having edges or corners that are rounded or chamfered.
Nakamura et al discloses the rotatable polygon mirror comprises a block that is made from glass, plastic, polycarbonate, metal, carbon fiber, or ceramic or the block having edges or corners that are rounded or chamfered (column 3, lines 3-14).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the rotatable polygon mirror comprises a block that is made from glass, plastic, polycarbonate, metal, carbon fiber, or ceramic or the block having edges or corners that are rounded or chamfered as taught by Nakamura et al for the purpose of making the durable polygonal mirror and also reducing overall weight by chopping off the sharp corners.


Allowable Subject Matter
Claims 4-6, 9, 10, 12, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4-6, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the one or more light sources are further configured to generate a third beam of light and a fourth beam of light; the field of regard is a first field of regard of the lidar system, and the scanner is further configured to scan the third and fourth beams of light across a second field of regard of the lidar system; and the receiver is a first receiver, and the lidar system further comprises a second receiver configured to detect the third beam of light and the fourth beam of light scattered by one or more other remote targets, wherein the second receiver comprises: a third detector configured to detect the third beam of scattered light, and a fourth detector configured to detect the fourth beam of scattered light as set forth in the claimed combination; 

Regarding claims 9 and 10, claims are allowable at least for the reason that the prior art does not or reasonably suggest wherein the lidar system further comprises: a first fiber-optic cable terminated by a first collimator, wherein the first collimator is configured to direct the first beam of light to the scanner; and a second fiber-optic cable terminated by a second collimator, wherein the second collimator is configured to direct the second beam of light to the scanner as set forth in the claimed combination; 

Regarding claim 12, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the first and second beams of light and the first and second beams of scattered light are arranged on a reflective surface of the scan mirror to minimize a surface area associated with the four beams, wherein the first and second beams of scattered light define a larger circle and the first and second beams of light each define a smaller circle arranged adjacent to the larger circle on the reflective surface of the scan mirror, wherein a line segment connecting centers of the smaller circles is displaced relative to a diameter of the larger circle as set forth in the claimed combination; 

Regarding claim 20, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the first beam of light comprises a pulse of light, and the first detector includes an avalanche photodiode (APD) configured to produce an electrical-current pulse corresponding to scattered light from the pulse of light; and the receiver further comprises a pulse-detection circuit coupled to the APD, the pulse- detection circuit comprising: a transimpedance amplifier (TIA) configured to receive the electrical-current pulse from the APD and produce a voltage pulse that corresponds to the received electrical-current pulse; a gain circuit configured to amplify the voltage pulse; a comparator configured to produce an electrical-edge signal when the amplified voltage pulse rises above or falls below a particular threshold voltage; and a time-to-digital converter (TDC) configured to determine an interval of time between emission of the pulse of light and receipt of the electrical-edge signal as set forth in the claimed combination; and

Regarding claim 23, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the wherein the rotatable polygon mirror is a highly balanced rotatable polygon mirror comprising a block, wherein the highly balanced rotatable polygon mirror is manufactured by:
applying a coarse balancing procedure to the block; and thereafter applying a precise balancing procedure to the block, comprising (i) imparting rotation to the block and (ii) removing material from the block using high-energy laser pulses as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/27/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872